Citation Nr: 0720865	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  97-28 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed 
psychiatric disorder.  

2.  Entitlement to service connection for claimed neuropathy.  

3.  Entitlement to service connection for claimed poor blood 
circulation.  




REPRESENTATION

Appellant represented by:	Kathy Lieberman, Esq.





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to 
January 1982 and from September 1990 to September 1991, with 
subsequent service in the National Guard.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the RO.  

The Board initially denied the veteran's claims in an October 
1998 decision, but this decision was vacated when the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion for remand from the veteran and the Secretary of 
Veterans Affairs in November 2000.  

The Board has since remanded this case for additional 
development in September 2003 and October 2005.  

The veteran's appeal also initially included the claims of 
service connection for tension headaches, folliculitis and 
arthritis of the cervical spine, but these claims have since 
been granted in rating decisions issued in November 2006 and 
February 2007.  

Additionally, the veteran was issued a Statement of the Case 
addressing the claim of service connection for Gulf War 
syndrome in February 2006, but he has not responded to date.  
Accordingly, this claim is not presently before the Board on 
appeal.  



FINDINGS OF FACT

1.  The evidence of record, on balance, does not support the 
finding of a current and chronic psychiatric disorder.  

2.  The evidence of record does not support the finding that 
a current and chronic disorder manifested by neuropathy was 
first manifest in service or within one year thereafter.  

3.  The evidence of record, on balance, does not support the 
finding of a current and chronic disorder manifested by poor 
blood circulation.  



CONCLUSIONS OF LAW

1.  A claimed psychiatric disorder was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).

2.  Claimed neuropathy was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).

3.  Claimed poor blood circulation was not incurred in or 
aggravated by service, nor may it be presumed to have been.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him VA examinations 
addressing the relevant disorders.  

Moreover, there is no indication from the claims file of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

In this regard, the Board is aware that the RO has been 
unable to obtain records of treatment of the veteran from his 
first period of service, other than an immunization record.  
The veteran has been requested in multiple letters, described 
below, to provide additional information or evidence with 
regard to service but has not responded with such information 
or evidence to date.  The Board finds the RO's actions have 
fulfilled VA's enhanced duty to assist with obtaining service 
medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a series of letters issued between February 
2003 and April 2006.  By these letters, the RO also notified 
the veteran of exactly which portion of that evidence was to 
be provided by him and which portion VA would attempt to 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); see also Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decision.  However, that rating decision 
predated enactment of the VCAA, and the veteran's claims have 
since been readjudicated as recently as February 2007, when a 
Supplemental Statement of the Case was issued.  Accordingly, 
there remain no procedural concerns in view of the Mayfield 
decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In the present 
case, the veteran was notified of these considerations in the 
aforementioned April 2006 VCAA letter.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).


II.  Law and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses, organic 
neurological disorders, and cardiovascular disorders may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  


III.  Psychiatric disorder

The claims file contains no documentation of complaints or 
findings referable to psychiatric problems during either 
period of active service.  An Army National Guard record from 
October 1996, however, does contain a notation of "problems 
w/nerves."  

In July 1996, the veteran was seen for questionable 
generalized anxiety and multiple somatic complaints.  A 
treatment record from September 1996 indicates a history of 
anxiety and nerve problems.  

The veteran underwent a VA psychiatric examination in April 
2006, with an examiner who reviewed his claims file.  This 
examiner noted that the veteran had no inpatient or 
outpatient treatment or medications; also, he had not missed 
work due to his reported psychiatric symptoms.  

The mental status evaluation was unremarkable in terms of 
mood, affect, impairment of thought processes or 
communication, memory, insight and judgment.  Based on this 
evidence, the examiner, in rendering a DSM-IV diagnosis, 
noted "[n]o psychiatric disorder found."  

The Board has reviewed the medical evidence of record, but 
there is no indication that, to date, the veteran has been 
assigned a diagnosis of for any type of psychiatric disorder, 
despite apparent past treatment for acute anxiety symptoms.  
Consequently, absent evidence of current disability, the 
Board finds that no competent evidence to support the 
veteran's claim of service connection.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in his 
March 1998 hearing testimony.  

The veteran, however, has not been shown to possess the 
requisite medical training, expertise, or credentials needed 
to render a diagnosis or a competent opinion as to medical 
causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a psychiatric 
disorder, and the appeal must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



IV.  Neuropathy and poor blood circulation

In October 1990, during his second period of service, the 
veteran was treated for complaints of pain in his right arm.  
He was not seen during service for further complaints, and a 
September 1991 examination report was negative for 
neurological or circulatory symptoms.  

The Army National Guard records from June 1996 indicate the 
veteran's treatment for complaints of numbness in the fingers 
and arms, as well as body aches and pain in the arms and 
legs.  

In August 1996, the veteran underwent neurological treatment 
following complaints of numbness in both hands, at the bottom 
of and around the feet, and up to the knees.  The studies 
revealed slightly decreased amplitude on the right peroneal 
nerve and slight prolongation of peroneal and tibial F-waves, 
compatible with a mild polyneuropathy.  The veteran also had 
slight prolongation of the ulnar F-waves.  

A July 2005 private treatment record indicates that the 
veteran had an assessment of rheumatoid arthritis, but with 
no abnormalities on peripheral vascular testing, including 
the lower extremities.  

In April 2006, the veteran underwent a VA arteries and veins 
examination, with an examiner who reviewed the claims file.  
During the examination, the veteran reported having poor 
circulation of the lower extremities since 1993.  

Upon an examination, all testing of the lower extremities was 
within normal limits.  In rendering a diagnosis, the examiner 
noted that the veteran claimed to have poor circulation, but 
no peripheral vascular disease was found.  

The same examiner also conducted a VA neurological 
examination on the same date.  This examiner noted the 
veteran's history of lower extremity shooting pains since 
1993 or 1994 and reviewed the treatment record from 1996 
indicating slightly decreased amplitude on nerve conduction 
study.  

At the same time, the examiner emphasized that there was no 
indication of a further workup for a possible neuropathy 
condition or in-service records indicating neuropathy.  The 
examination revealed normal sensation with no muscle atrophy 
or weakness of the lower extremities.  

The examiner commented that, if the veteran had had 
neuropathy since 1993, "it [was] likely to see some muscle 
atrophy."  There was a slight decrease in patella and 
Achilles tendon reflexes.  

The examiner, in rendering a diagnosis, noted that the 
veteran claimed to have neuropathy of the lower extremities, 
but no pathology was shown upon examination.  

In a February 2007 addendum, the VA examiner noted that there 
was no record of treatment in service for poor circulation of 
the lower extremities or peripheral nerve injury or 
neuropathy of the lower extremities.  Accordingly, the 
diagnoses for those claimed disorders "were the same as 
described in the VA [examination]" from April 2006.  

The Board has reviewed the competent medical evidence of 
record cited above and finds that this evidence shows that 
the veteran had had a history of neuropathy symptoms, but, 
regardless of whether such a diagnosis remains appropriate, 
there exists no competent medical evidence linking such a 
diagnosis to service.  Moreover, there is no indication 
whatsoever of a current and chronic disorder manifested by 
poor blood circulation.  

Consequently, the Board does not find that the competent 
medical evidence of record supports the veteran's claims.  

Again, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as indicated in his March 1998 
hearing testimony.  However, the veteran has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  Accordingly, his lay opinion does not 
constitute medical evidence and lacks probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claims of service connection for neuropathy and 
poor blood circulation, and these claims must be denied.  38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claims.  See Gilbert v. Derwinski, 1 Vet. App. at 55.  



ORDER

Service connection for a claimed psychiatric disorder is 
denied.  

Service connection for claimed neuropathy is denied.  

Service connection for claimed poor blood circulation is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


